department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division nov uniform issue list no tep ma ti legend corporation a eeceeeeeee cence eee eee een teeneenens corporation b cccceeeeececeneeeeeeeeeeceeeeaeeeees trustee soo ccec cece ec ee cee ee eee ececeeeeeeeaeeeeesees dear this is in response to a letter dated date as supplemented by letters dated date and date submitted on your behalf by your authorized representative requesting rulings regarding a proposed restructuring of certain pension trusts the following facts and representations were submitted in connection with your request eight retirement plans plans d e f g h j and k corporation a is the common parent of a controlled_group_of_corporations including corporation b collectively the plans are maintained for the benefit of the employees of corporation a its subsidiaries and a former subsidiary these plans participate in various trusts trusts l m n o p and q collectively the trusts each trust is a collective trust that holds assets for the benefit of two or more of the plans each plan is qualified under sec_401 of the internal_revenue_code the code and each collective trust is a qualified_trust under sec_401 a that is exempt from tax under sec_501 trusts p and q participate in five group_trusts group_trusts each group trust is intended to satisfy the group trust requirements of revrul_81_100 1981_1_cb_326 and accordingly is exempt from tax under code sec_501 a trustee r is the sole trustee for trusts l m n and o trustees r and s are the co-trustees for trusts p and q plans d f g h k participate in trusts l n and p plans e and j participate in trusts m o and q the plans participating in a_trust are not required to participate in the same investment accounts in the same proportions rather each plan may invest separately in each investment account established under a_trust pursuant to that plan’s individually determined investment guidelines for certain trust assets that are illiquid difficult to value or likely to generate unrelated_business_taxable_income as defined in code sec_512 a separate_account is established for each such asset as though that asset were the only asset in a segregated investment account corporation b a named fiduciary assigns to each plan participating in the asset at the time the asset is acquired a fixed percentage interest in the asset that remains in effect for the life of the asset accordingly each plan participating in that asset is allocated any net_income or loss and distributions derived from the asset based on the plan’s fixed sharing percentage in the asset two plans plan d and plan e included coverage for the employees of corporation c a former subsidiary of corporation a that was spun off in to effect the spin off the assets and liabilities attributable to corporation c’s employees under plans d and e were allocated to new corporation c sponsored plans plans j and k the assets of plans d and e that could be transferred to new trusts established for plans j and k were so transferred however plans j and k retained beneficial interests direct or indirect in certain of the trusts to the extent the assets of such trusts were difficult to transfer or value consequently plan k was expected to continue its participation in trust l and trust p and plan j was expected to continue its participation in trust m and trust q plan k was added as a participating plan in trust l and trust p and plan j was added as a participating plan in trust m and trust q due to the financial cost complexities and inefficiencies arising from the use of multiple_trusts corporation a desires to reduce the number of collective trusts from six to two and otherwise to reorganize the collective trusts and their assets in the following manner trust l and trust n will be merged into trust p pursuant to an agreement and plan of merger trust p will survive and succeed to all of the assets and liabilities of trust l and trust n trusts l and n will be terminated and the interests of the six pension plans plans d f g h and k in trusts l and n will be exchanged for additional interests in trust p trust m and trust o will be merged into trust q pursuant to an agreement and plan of merger trust q will survive and succeed to all assets and liabilities of trusts m and o trust m and trust o will be terminated the interests of the plans e and j in trusts m and o will be exchanged for additional interests in trust q the group_trusts will not directly be affected by the proposed restructuring after the mergers trusts p and q will continue to participate in the group_trusts and will retain their respective interests unaltered in each group trust documents each merger is consistent with the terms of the plans and trust in each merger the surviving trust will succeed to all assets and liabilities of the merging trust which will be terminated and each plan will continue to hold through its interest in the surviving trust the same beneficial_interest in each asset of the merging trust and the surviving trust immediately after the merger that it owned immediately before the merger the restructuring will not alter the aggregate fair_market_value of any plan’s beneficial_interest in the aggregate assets of all trusts the value of benefits available to any plan beneficiary or any funding obligation of corporation a or any subsidiary or former subsidiary to any plan based on the above facts and representations you request the following rulings that no merger will be considered a sale_or_other_disposition of property or cause any trust or corporation a a subsidiary of corporation a a former subsidiary of corporation a or plan beneficiary to recognize income or loss ‘ in each merger each asset transferred by the merging trust to the surviving trust will have the same tax basis holding_period and other tax_attributes in the hands of the surviving trust immediately after the merger that it has in the hands of the merging trust immediately before the merger in each merger the surviving trust will succeed to and take into account any net_operating_loss carry forward nolcf net_capital_loss excess foreign tax_credits and other tax_attributes of the merging trust in each merger each historic asset of the surviving trust will have the same tax basis holding_period and other tax_attributes immediately after the merger that it has immediately before the merger in each merger any nolcf net_capital_loss excess foreign tax_credits and other tax_attributes of the surviving trust immediately before the merger will survive and remain available to the surviving trust after the merger to the extent a_trust retains or succeeds to any nolcf net_capital_loss excess foreign tax_credits or other tax_attributes in connection with the restructuring no limitation will be imposed as a result of the restructuring on the trust's use of such tax_attributes in regard to ruling_request number code sec_402 provides in effect that contributions made by an employer to a_trust described in sec_401 are not taxable to the employees on whose behalf they are made until the year or years in which such contributions are actually distributed to them revrul_67_213 1967_2_cb_149 involves the transfer of funds directly from a_trust forming part of a qualified_plan under code sec_401 to a_trust forming part of another qualified_plan the revenue_ruling provides that if a participant's interest in a qualified_plan is transferred from the trust of a qualified_plan to the trust of another qualified_plan without being made available to the participant no taxable_income will be recognized to the participant by reason of such transfer in this case the assets and liabilities of trusts l and n will be directly transferred to surviving trust p and the assets and liabilities of trusts m and o will be directly transferred to trust q in the mergers the plans’ interests in trusts l n m and o will be exchanged for additional interests in trusts p and q of equal fair_market_value no participant or beneficiary of any of the plans will receive a distribution of any assets transferred and the assets will remain in trusts that are qualified under code sec_401 and exempt from tax under sec_501 accordingly we conclude with respect to the portion of your first ruling_request relating to taxability of plan beneficiaries that none of the mergers will cause any plan participant or beneficiary to recognize income or loss with respect to the assets transferred at the time of transfer under sec_402 with respect to the other requests contained in ruling_request and ruling requests through we note that these rulings fall outside the jurisdiction of this office accordingly we have forwarded these ruling requests to the office of the associate chief_counsel passthroughs and special industries which has jurisdiction over these requests this letter expresses no opinion as to whether the above plans or trusts satisfy the requirements for qualification under code sec_401 so that the trusts are exempt from tax under sec_501 the determination as to whether a plan or trust is qualified under sec_401 is within the jurisdiction of the office of the appropriate employee_plans area manager no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other code section which may be applicable thereto this letter is directed only to the taxpayer that requested it code sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter_ruling has been sent to your authorized representative if you wish to inquire about this ruling please contact sincerely yours natlan vo - madan dua acting manager employee_plans technical group enclosures deleted copy of letter_ruling notice cc
